FILED
                           NOT FOR PUBLICATION
                                                                             FEB 4 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BANK OF AMERICA, NA, FKA                         No. 17-16718
Countrywide Home Loans Servicing, LP,
Successor by Merger to BAC Home Loans            D.C. No. 2:16-cv-00345-JCM-GWF
Servicing, LP,

              Plaintiff-counter-
              defendant-Appellant,

 v.
                                                 MEMORANDUM*
TRAVATA AND MONTAGE AT
SUMMERLIN CENTRE
HOMEOWNERS’ ASSOCIATION; et al.,

              Defendants-Appellees,

NV EAGLES, LLC,

              Defendant-counter-claimant-
              Appellee.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                           Submitted January 23, 2020**
                             San Francisco, California

Before: W. FLETCHER and R. NELSON, Circuit Judges, and SESSIONS,***
District Judge.

      Plaintiff-Appellant Bank of America, N.A. (“BANA”) appeals the district

court’s grant of summary judgment in favor of Defendant-Appellees Travata and

Montage at Summerlin Centre Homeowners’ Association (“Travata”), Nevada

Association Services, Inc. (“NAS”), Underwood Partners, LLC (“Underwood”),

and NV Eagles, LLC (“NV Eagles”) on claims to quiet title to a property in the

Summerlin Village common interest community in Las Vegas, Nevada. We

reverse.

      The district court erred in rejecting BANA’s argument that its tender of nine

months of unpaid homeowners’ association assessments satisfied the superpriority

portion of Travata’s lien on the property and preserved BANA’s first security

interest. BANA tendered a check for $594, which the notice of delinquency reflects

was the correct calculation of nine months of unpaid assessments. The notice of

delinquency does not reflect any charges for maintenance or nuisance abatement.


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.
                                         2
Under Nevada law, made clear after the decision by the district court, the

superpriority portion of a homeowners’ association lien under Nev. Rev. Stat. §

116.3116 includes only charges for maintenance or nuisance abatement and nine

months’ worth of delinquent assessments. See Bank of Am., N.A. v. Arlington W.

Twilight Homeowners Ass’n, 920 F.3d 620, 623 (2019) (citing Bank of Am., N.A. v.

SFR Invs. Pool 1, LLC, 427 P.3d 113, 117–18 (Nev. 2018) (“Diamond Spur”)).

BANA’s valid tender discharged the superpriority portion of Travata’s lien. See

Diamond Spur, 427 P.3d at 117.

      Defendants-Appellees argue that BANA’s tender included improper

conditions and that NAS had a good-faith basis for rejecting it. The Supreme Court

of Nevada rejected these arguments on nearly identical facts in Diamond Spur. A

party offering tender may insist that acceptance constitutes payment in full of its

obligations, and a homeowners’ association does not act in good faith when it

rejects tender of the superpriority portion of a lien and demands payment of the

entire lien. See id. at 118–19.

      BANA’s tender of the superpriority portion of Travata’s lien discharged that

portion of the lien and preserved BANA’s first security interest. This holding fully

resolves this appeal and provides BANA all the relief it seeks. We therefore decline

to address BANA’s constitutional and equitable claims.

      REVERSED.

                                           3